Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-15-00365-CV

                                  Raul (Roy) MORALES,
                                         Appellant

                                             v.

                                      Rudy SEGURA,
                                         Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 14-12-1070-CVA
                         Honorable David Peeples, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and we RENDER judgment declaring appellant Raul (Roy) Morales the winner of
the City of Jourdanton city council election seat for which he ran.

       We order that appellant Raul (Roy) Morales recover his cost of appeal, if any, from
appellee Rudy Segura.

       SIGNED December 16, 2015.


                                              _____________________________
                                              Marialyn Barnard, Justice